MEMORANDUM **
Nushik Sargsyan, a native and citizen of Armenia, petitions for review of a Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we grant the petition for review.
Where neither the IJ nor the BIA made any adverse credibility finding, we assume that the petitioner’s factual contentions are *455true. See Navas v. INS, 217 F.3d 646, 652 n. 3 (9th Cir.2000). We conclude that Sargsyan, a 77 year old woman, was persecuted on account of her Pentecostal Christian beliefs. This persecution took the following form. The Armenian government shut off her electricity in the middle of winter for months at a time, such that there was no temperature difference between her apartment and the outside air. Further, the Armenian authorities cut off her pension, leaving her without a means of survival. Additionally, she received express threats from government officials such as “you, Pentecostals must all die of hunger and cold,” and “you must be destroyed as a traitor of Armenia.” Finally, members of the Yerkrapah, a paramilitary political organization, ransacked her apartment, destroyed her furniture, and wrote the threat “your end has come, witch” on her wall. Under these circumstances, we conclude that Sargsyan was persecuted and has shown that it is more likely than not that she would be subject to persecution upon returning to Armenia.
Accordingly, Sargsyan is entitled to withholding of removal, and we remand to the agency to enter an appropriate order. See Baballah v. Ashcroft, 367 F.3d 1067, 1079 (9th Cir.2004).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.